NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RODRIGO LOPEZ-NEPOMUCENO,                       No.    19-71143

                Petitioner,                     Agency No. A088-737-159

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Rodrigo Lopez-Nepomuceno, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

         Substantial evidence supports the agency’s determination that Lopez-

Nepomuceno failed to establish the harm he experienced was on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”).

Substantial evidence also supports the agency’s determination that Lopez-

Nepomuceno failed to establish a clear probability of future persecution. See

Tamang v. Holder, 598 F.3d 1083, 1094 (9th Cir. 2010) (no clear probability of

persecution where similarly situated family members were threatened but not

otherwise harmed). Thus, Lopez-Nepomuceno’s withholding of removal claim

fails.

         Substantial evidence supports the agency’s denial of CAT relief because

Lopez-Nepomuceno failed to show it is more likely than not he will be tortured by

or with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

         We reject as unsupported by the record Lopez-Nepomuceno’s contentions

that the agency erred in its analysis of his claims.


                                           2                                    19-71143
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    19-71143